United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                   July 25, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 00-10784


                         THOMAS JOE MILLER-EL,

                                                 Petitioner-Appellant,


                                VERSUS


  DOUG DRETKE, Director, Texas Department of Criminal Justice,
               Correctional Institutions Division

                                                 Respondent-Appellee.




             Appeal from the United States District Court
                  for the Northern District of Texas
                             (96-CV-1992)



         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM*:

     Pursuant to the mandate of the Supreme Court of the United

States, see Miller-El v. Dretke, ___ U.S. ___, 125 S. Ct. 2317

(Jun. 13, 2005), the above styled and numbered petition is remanded

to the district court with instructions that an order be entered:


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(1) granting the petition for writ of habeas corpus; (2) setting

aside Petitioner’s conviction and sentence for capital murder; (3)

ordering the release of Petitioner from custody unless the State

grants Petitioner a new trial within 120 days from the date of the

entry of   the   district   court’s       order;   and   (4)   entering   final

judgment for Petitioner.

REMANDED WITH INSTRUCTIONS.




                                      2